Citation Nr: 1827984	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  16-53 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating evaluation in excess of 20 percent for multi-level degenerative joint disease of the lumbar spine, with multi-level degenerative disc lumber spine (lumbar spine).

2.  Entitlement to a rating evaluation in excess of 10 percent for left lower extremity L4 sensory radiculopathy (radiculopathy of the left lower extremity).

3.  Entitlement to service connection for left wrist carpal tunnel syndrome.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1960 to January 1980.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that although the RO certified additional issues for an increased rating for radiculopathy of the right lower extremity and service connection for sleep apnea as on appeal, the Veteran specifically indicated on his November 2016 substantive appeal that he is only appealing the claims for increased rating for the lumbar spine and radiculopathy of the left lower extremity, as well as the claim for service connection for left wrist carpal tunnel syndrome.  See November 2016 Form VA 9 Appeal to Board of Veterans' Appeals.  Therefore the issues of radiculopathy of the right lower extremity and service connection for sleep apnea are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

Lumbar Spine & Radiculopathy of the Left Lower Extremity

The Veteran asserts that his last VA examination is over 71 months old and that the record is too old to adequately evaluate the disability.  See March 2018 Appellate Brief.

The last time the Veteran underwent a VA examination for his lumbar spine and radiculopathy of the left lower extremity was in April 2012.  Since this last VA examination, the law now requires that an examination of the musculoskeletal system, to include the lumbar spine, must include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, given that it has been 6 years since the Veteran's last VA examination, as well as the suggestion that the severity of the Veteran's lumbar spine disability and radiculopathy may have increased, a remand is required to afford the Veteran with a new VA examination(s) to assess the current level of severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Additionally, the Veteran cites to a September 20, 2013 Orthopedic Institute Report that has not been associated with the claims file.  See February 2014 Correspondence.  While on remand, the AOJ should also obtain all outstanding private and VA treatment records, including the September 2013 private record, and associate them with the claims file.

Left Wrist Carpal Tunnel Syndrome (CTS)

The Veteran asserts that he has CTS of the left wrist due to service, specifically due to the duties he performed as a morse intercept operator and a typewriter, as well as additional duties involving his use of computers.  

In December 2012, a VA examiner opined that the Veteran's residuals of CTS of the left wrist, status post release, is less likely than not (less than 50 percent probability) caused by or a result of the left wrist injury and/or elevated uric acid occurred while in service.  This opinion, however, does not reflect adequate consideration of the Veteran's competent statements about the onset of his symptoms while undertaking his duties in-service.  Given the examiner's notation suggesting work place factors, among other listed factors, are a risk factor for CTS, coupled with the Veteran's contentions, a new opinion is needed to address the Veteran's contentions and to determine whether the claimed disorder is related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the requisite authorization and release from the Veteran and obtain all outstanding private and VA treatment records, to include updated VA records and the September 20, 2013 Orthopedic Institute Report, and associate them with the claims file.

2.  After all outstanding treatment records have been obtained, schedule the Veteran for a VA examination(s) to determine the current level of severity of his service-connected lumbar spine disability, and related neurological abnormalities, specifically the service-connected radiculopathy, left lower extremity disability.  The VA examiner must review the claims file, to include a copy of this REMAND, and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  If the VA examiner is unable to conduct the required testing or finds that it is unnecessary, the VA examiner must provide a clear explanation.  

The RO should ensure that the examination report(s) includes all necessary information for rating purposes.  

3.  After all outstanding treatment records have been obtained, also schedule a VA examination to determine the nature and etiology of the Veteran's left wrist CTS.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The VA examiner is asked to provide an opinion as to whether it is at least likely or not (50 percent probability or greater), that the Veteran's left wrist CTS began in or is related to service.

In providing the request opinion, the examiner must address and consider the Veteran's lay statements about his in-service duties, as well as all lay statements about onset and symptomatology of symptoms.  The Veteran's lay statements must be considered as credible, unless the VA examiner has reason to believe otherwise.

4.  After ensuring compliance, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




